Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
While not applicable to the current claim set the following are being made of record:
Suzuki, “The Ionic Conductivity of New Ionic Conductor Li3(In1-xScx)2(PO4)3” teaches a compound of formula II for use as an electrolyte material [pg. 1 introduction]
Brew, US20180006333A1 teaches a compound of formula II as an electrolyte material [0022].
Takeo, WO2017141742A1 teaches a compound of formula II as an electrolyte material [pg. 1 para. 6 – 13].
Yi, US20180123167A1 teaches a compound of formula II as an electrolyte material [0026].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 12 are rejected under 35 U.S.C. 102(a) as being anticipated by the following:
Song, CN108232108A
Regarding claims 7 and 12, Song teaches a lithium secondary battery wherein the cathode has an electrode coating layer of formula II [pg. 1 para 1 and 7].
Zhang, CN108172784A
Regarding claim 7 and 12, Zhang teaches a lithium secondary battery wherein the cathode has an electrode coating layer of formula II [pg. 2 para. 1][pg. 1 para. 1].
Guo, CN104752721A
Regarding claim 1, 6, 7, and 12, Guo teaches a shell material for a negative electrode of formula II for use in a lithium secondary battery [pg. 2 para. 3 – 7][pg. 1 para. 1].
Emura, JP2010040439A
Regarding claim 7 and 12, Emura teaches a buffer layer of formula II disposed between the positive electrode and the electrolyte [pg. 3 para. 1][pg. 1 para. 1].

Regarding claims 2, 3, 5, 8, 9, and 11, the limitations appearing in the claims are directed to physical properties that are inherent in the chosen compounds of formulas I – IV taught in the above cited references. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 and 7 above, and further in view of Barker, EP1173897B1.

Regarding claim 4, the above prior art teaches, the electrode for a solid state lithium battery according to claim 1.
The above prior art does not teach wherein the compound selected from the group consisting of compounds of formulae (I), (II), (III) and (IV) comprises a monoclinic structure.
Barker teaches a lithium containing phosphate active material [0002][0005] wherein it is known that the monoclinic crystal structure is typical to lithium metal phosphates [0065]. Then, it would have been obvious to combine the teachings of Barker for monoclinic crystal structures to the lithium metal phosphates of the prior art above as an obvious design choice. 

Regarding claim 10, the above prior art teaches, the electrode for a solid state lithium battery according to claim 7.
The above prior art does not teach wherein the compound selected from the group consisting of compounds of formulae (I), (II), (III) and (IV) comprises a monoclinic structure.
Barker teaches a lithium containing phosphate active material [0002][0005] wherein it is known that the monoclinic crystal structure is typical to lithium metal phosphates [0065]. Then, it would have been obvious to combine the teachings of Barker for monoclinic crystal structures to the lithium metal phosphates of the prior art above as an obvious design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724